DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-4, 7-10, 14, 15, 21, 30, 32, 36, and 39-42  in the reply filed on 07/31/2022 is acknowledged.  There are no arguments presented directed towards the traversal and therefore this traversal is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites “further comprising wherein” and the transitional phrase should be corrected for grammatical purposes.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “switch configured to independently control a flow rate” in claim 9, and “a flow control component … configured to control a flow rate” in claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Looking to the disclosure it appears the switch corresponds to a lever, button, or other electrical or mechanical switch as set forth in Paragraph [0034] and the flow control component corresponds to a flow control orifice or a flow meter as set forth in paragraph [0041].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10, 14, 15, 21, 30, 32, 36, and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the apertures are configured to allow a “predetermined” amount of steam therethrough and it is not clear whether the amount is predetermined by their physical geometry or by controlling means such as a processor or by a damper system or something similar. For that reason it is unclear how the amount of steam allowed therethrough is “predetermined” and therefore the scope of the claim cannot be determined and the claim is indefinite. 
Claim 1 further recites a “predetermined” volume of steam and is indefinite for the same reasons set forth above.
For the purpose of examination, it is interpreted that the configuration of the apertures determines the steam allowed therethrough and thus the amount is predetermined, and the recitation of a “predetermined volume of steam” is interpreted as a use such that if a device can release a definite amount of steam in a controlled manner, then the limitation of the claim is satisfied as the disclosure lacks specific support how the device would function otherwise.
Claims 8 and 9 both recite “a sanitizing agent container” and it is unclear whether it is the same container recited in claim 4 from which they both depend. For the purpose of examination, it is interpreted it is the same container.
Claim 32 recites the limitation "the first chamber" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is interpreted this chamber is the chamber recited earlier in the claim.
The remaining claims are rejected for being dependent on one of the claims above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Busken-Jovanovich (US 2020/0275821).
Regarding claim 1, Busken-Jovanovich (US 2020/0275821) (hereinafter referred to as Busken) discloses a device for sanitizing an article (Title, Abstract), the device comprising: 
a. a steam source for producing steam (Paragraph [0038] discloses steam outlets, necessitating some source for producing steam as it does not exist naturally); 
b. a sanitizing platform comprising a plurality of apertures configured to allow a predetermined amount steam or sanitizing agent, or a combination of the foregoing therethrough effective to sanitize the article (Paragraph [0038] discloses a platform that is a thin grate, necessitating apertures allowing an amount of substance therethrough predetermined by their size and shape); 
c. a switch in operable communication with the steam source, the switch configured to selectively dispense a predetermined volume of steam through the apertures of the sanitizing platform (Paragraph [0017] discloses an actuator to controllably dispense cleaning fluid, and Paragraph [0017] discloses a flow control system including a control valve); and 
d. a housing for containing the steam source and sanitizing platform (Fig. 1 shows base 20 with platform 22 integral with fluid recovery system 14).
Regarding claim 2, Busken further teaches at least one container or compartment comprising a liquid or a sanitizing agent, the container being in operable communication with the steam (Paragraphs [0016], [0038] Fig. 1, fluid container 13).
Regarding claim 3, Busken further teaches a plurality of containers or compartment, each comprising a liquid or sanitizing agent (Paragraph [0016] discloses at least one fluid container 13 including one or more fluids).
Regarding claim 4, Busken further teaches the plurality of containers comprise a steam supply container containing a first liquid and a sanitizing agent container containing a sanitizing agent (Paragraph [0016] discloses at least one fluid container 13 including one or more fluids including water for forming steam per paragraph [0038]).
Regarding claim 7, Busken further teaches the switch is configured to control a flow rate of steam from a steam supply line in fluid communication with the steam source (Control valve, disclosed in Paragraph [0017] in order to selectively distribute cleaning agent, further the presence of a supply line is necessitated in order to move the steam and fluid to and from the pump 17).
Regarding claim 8, Busken further teaches the switch is configured to control a flow rate of sanitizing agent from a sanitizing agent supply line in fluid communication with a sanitizing agent container (Paragraph [0018] discloses the flow control system comprises a mixing system including a manifold for controlling a ratio of the fluids, selectively receiving fluid from one or both of the containers).
Regarding claim 9, Busken further teaches the switch is configured to independently control a flow rate of steam from a steam supply line in fluid communication with the steam source, and a flow rate of sanitizing agent from a sanitizing agent supply line in fluid communication with a sanitizing agent container (See the rejection of claim 8 above).
Regarding claim 14, Busken further teaches the switch comprises a step- triggered switch in mechanical communication with the sanitizing platform (Paragraph [0017] discloses a sensor for physically actuating the flow control valve when a user steps on the device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10, 21, 36, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busken-Jovanovich (US 2020/0275821).
Regarding claim 10, Busken further teaches the steam is effective to cause at least a portion of a sanitizing agent within the container to be drawn or mixed into another stream to form a mixed stream (the fluids are mixed as disclosed in Paragraph [0018]). Busken appears to be silent with regards to the other stream specifically being steam.
However, Busken discloses steam being used along with another cleaning solution (Paragraph [0038]) as well as multiple fluid containers 13 containing both water and another detergent or cleaning solution being mixed to clean the article (Paragraphs [0016]-[0018]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Busken such that steam is used mixed with another cleaning solution containing a detergent as taught in both embodiments Busken to arrive at the claimed invention. One would have been motivated to do so to better sterilize the article to arrive at an improved device. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A). 
Regarding claim 21, Busken further teaches at least one supply line configured to contain and/or carry a mixed stream of sanitizing agent and steam (See fig. 4, a supply line to deliver a mixed stream is necessitated to reach the fluid distributer 25, Paragraph [0018]).
Regarding claim 36, Busken further teaches a flow control component in fluid communication with the steam stream, and configured to control a flow rate of a mixed steam/sanitizing agent stream (Flow control system, pump 17 an actuator coupled to valve; Paragraphs [0017] and [0018] disclose a mixed stream being delivered at a selectable rate via actuator).
Regarding claim 41, Busken further teaches the device is configured to dispense steam and sanitizing agent simultaneously as a mixed stream through the sanitizing platform (Paragraphs [0018] and [0038], see the rationale in the rejection of claim 10 above).

Claim(s) 15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busken-Jovanovich (US 2020/0275821) as applied to claim 14 above, and further in view of Patel (US 2015/0096597).
Regarding claim 15, Busken teaches all the limitations of claim 14, but appears to be silent with regards to a detachable cleaning pad.
Patel (US 2015/0096597) discloses a footwear cleaning apparatus that uses fluid (Abstract) that comprises detachable cleaning pads for cleaning and sanitizing of the soles of the footwear (Fig. 1 pads 42, 44; Paragraph [0063]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Busken such that there are detachable cleaning pads located on the platform as taught by Patel to arrive at the claimed invention. One would have been motivated to do so in order to clean and sterilize the soles of the footwear to arrive at an improved device.
Regarding claim 30, Busken teaches all the limitations of claim 14, but appears to be silent with regards to the limitation that the sanitizing agent container is detachably connected to the device.
Patel further discloses a detachably attached sanitizing agent container (aerosol can 80, shown in Fig. 7 as not received, Paragraph [0067]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Busken such that the sanitizing agent container is detachable from the device as taught by Patel to arrive at the claimed invention. One would have been motivated to do so in order to conveniently replace the container as needed.

Claim(s) 32, 39, 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busken-Jovanovich (US 2020/0275821) as applied to claim 14 above and further in view of Robinson (US 9,107,973).
Regarding claim 32, Busken teaches all the limitations of claim 14, but appears to be silent with regards to a chamber formed in a lower housing frame configured to contain steam released from a steam source container.
Robinson (US 9,107,973) discloses a garment disinfection system (Abstract) comprising a chamber formed in a lower housing frame, configured to contain steam released from a steam source container (Figs. 1-5 Lower compartment 36, containing steam generator 30 coupled to delivery nozzle 24 through some conduit reading on the limitation of a first chamber as claimed; Column 3 lines 20-33, Column 6 lines 63-67). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Busken such that there is a chamber for containing steam from a steam source container in a lower housing as taught by Robinson to arrive at the claimed invention. One would have been motivated to do so to successfully implement the steam delivery system described in Busken according to known means. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. MPEP 2143(I)(A).
Regarding claims 39, 40, and 42, Busken discloses the device is well capable of performing the claimed functions of dispensing steam and a sanitizing agent sequentially (Paragraphs [0018] and [0038]), dispensing steam and sanitizing agent simultaneously, and simultaneously as independent streams (Paragraph [0038]). Further, Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The structure disclosed by Busken is well capable of performing these claimed functions and is reasonably expected to do so. Therefore, all the limitations of the claims are met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799